Title: William A. Burwell to Thomas Jefferson, 16 February 1810
From: Burwell, William A.
To: Jefferson, Thomas


          
            Dr Sir,
             
                     Washington 
                     February 16th 1810
          
               Your letter in answer to my enquiries relative to the medal Voted Genl Lee by Congress has been some time since received & will be used, by the President in the manner he thinks proper; The impression made on my mind in that part of it which authorises me to use it as I find
			 proper, connected with what has previously passed upon the Subject,
			 was, that I had embarked in an enquiry which had been satisfactorily answer’d on former occasions, & that I had used arguments which implied a want of confidence in your former declarations;
			 If I
			 had entertained the smallest suspicion of what has passed about this subject I should have been the last man in the world to write you;—but I declare most solemly I was totally ignorant, & if
			 I
			 supposed young Mr Lee was not equally so, should feel injured in being the his instrument in an application under circumstances which must necessarily make it offensive; The character of young Lee, & his general correctness induce me to think he has been misled by the intelligence of his Father—I cannot suppose for a moment you could imagine me capable of using a letter from you to your prejudice, every motive of affection & every feeling of gratitude for your constant &
			 uniform kindness to me, would forbid such an inclination; It has been my Sincere desire on the contrary to bear testimony on all occasions to the purity of your heart, & the disinterestedness
			 of
			 your conduct—
           
		   You may probably have seen the indications in the public prints of the unfortunate feuds which have arisen among the members of the Cabinet; they have been anxiously suppressed by those who wish well to the Republican party; but I fear they have become serious, & cannot be much longer restraind by those who feel the importance of harmony—    I know that efforts have been made, & that they are as yet unavailing; I incline very strongly to the opinion that federalists have had the principal agency in promoting this division, or at least men who are hostile to the Administration the various letters publishd particularly in the (Va) argus, have been ascribed to Colvin, who is said to write under the patronage & with the approbation of the Secretary of State—this suspicion so unreasonable has nevertheless Seizd on the mind of Mr G. whose feelings have been operated upon by a just Sensibility for his character & reputation which has been thus wantonly & wickedly assail’d—
			 I think all the mischief we
			 are
			 about to experience owes its origin to the intemperance & Zeal of Mr Giles in forming Mr Mns Cabinet—he has never ceased to attack Mr G. & during the present winter has indulged himself in expressions, which a man of less Sense would have suppressd—would
			 it not be well for you to apprise Mr Mn of this subject? state to th him the grounds of Mr G. dissatisfaction—& urge him to remove them, by obtaining an explicit disavowal from the Secry of state of any knowledge or countenance to the attacks gainst Mr G—n—
          
            present my respects to your family & believe me Dr Sir most sincerely Your friend
            
                  W. A Burwell
          
        